Citation Nr: 0415862	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-01 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for spastic colon, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Board remanded in July 2003 in order to 
afford the veteran a hearing before a Veteran's Law Judge, 
which he had requested but had been unable to attend because 
of an injury.


FINDING OF FACT

The veteran's service-connected spastic colon disability is 
manifested by diarrhea and more or less constant abdominal 
distress.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 30 
percent for the veteran's service-connected spastic colon 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran was service-connected for spastic colon by a 
rating decision of May 1972, rated as 10 percent disabling 
from March 2, 1972.  In February 2001 the veteran filed a 
request for an increased rating, claiming that his service-
connected disability had increased in severity, warranting an 
increased rating.  As noted above, the claim was denied by an 
August 2001 rating decision, and this appeal ensued.

Pertinent evidence of record are outpatient treatment notes 
from the VA Medical Center (VAMC) in Cleveland, Ohio, the 
reports of two VA medical examinations done at that VAMC, and 
the transcripts of two formal hearings afforded the veteran.  
In the report of a January 1999 VA examination, the examiner 
noted that the veteran reported a history of diarrhea of long 
duration, and that he had diarrhea seven or eight times per 
day.  The veteran did not give a history of abdominal cramps 
or pain at that time.  The examiner diagnosed irritable bowel 
syndrome and noted that, while the veteran reported his 
weight a year earlier had been 195 pounds, on examination the 
veteran weighed 169 pounds.  

At the VA examination of April 2001 the veteran again 
complained of weight loss, nausea and vomiting, and watery 
stools eight to ten times per day.  On examination, the 
examiner found that the veteran's bowel sounds were 
hyperactive, which the Board notes was found on other 
examinations of record.  The examiner diagnosed irritable 
bowel syndrome.  A treatment note from a February 2002 visit 
to VAMC Cleveland noted that the veteran was experiencing 
transient abdominal pain which was not relieved with bowel 
movements.  

Outpatient treatment records from VAMC Cleveland show that 
since about early 2002 the veteran has been supplied with 
absorbent pads to be worn as needed in dealing with his 
diarrhea and frequent bowel movements.  At an April 2002 
hearing before a decision review officer at the RO, the 
veteran described the symptoms and effects of his spastic 
colon disability.  The veteran testified that he had daily 
bouts of incontinence, with watery stools eight to ten times 
per day, exacerbated by not being able to control the timing 
of the bowel movements.  The veteran explained that, even 
when relying on the absorbent pads, his ability to work and 
even venture from his home was limited and was dictated by 
his spastic colon disability and his proximity to rest rooms.  

At a travel Board hearing in October 2003, the veteran 
reiterated much of his testimony from the RO hearing, adding 
that he now must wear diapers while sleeping.  He believed 
that he was again losing weight.  

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's spastic colon disability is rated under 
Diagnostic Code 7319, which pertains to irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  Mild 
disability manifested by disturbances of bowel function with 
occasional episodes of abdominal distress warrants a 
noncompensable rating.  Moderate disability with frequent 
episodes of bowel disturbance with abdominal distress 
warrants a 10 percent rating.  Severe disability manifested 
by diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress warrants a 30 
percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7319.

The Board finds that, taking into account all the evidence of 
record, the veteran's disability more nearly approximates the 
rating criteria for a 30 percent rating, the highest rating 
available under Diagnostic Code 7319.  The veteran has for 
several years complained of chronic diarrhea and abdominal 
distress.  He has reported upwards of 8 bowel movements per 
day, and has to wear absorbent pads or diapers because he has 
no control over the timing of his bowel movements.  Examiners 
have noted that the veteran's bowel sounds were loud and 
hyperactive.

The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is more appropriate than the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
Specifically, the Board responds to the veteran's 
representative's closing remarks at the October 2003 hearing, 
requesting that consideration be given to evaluating the 
veteran's disability under Diagnostic Code 7332.

Diagnostic Code 7332 is used to rate impairment of rectal and 
anal sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 
7332.  The Board notes, however, that the record is silent on 
the issue of sphincter control.  Moreover, the very 
disability for which the veteran is service connected has its 
own Diagnostic Code.  Throughout the veteran's years of 
diagnosis and treatment his disability has consistently been 
diagnosed as spastic colon or irritable colon syndrome, which 
is properly rated under Diagnostic Code 7319.  Rating by 
analogy to another code is not appropriate when the 
disability at issue is specifically listed.  38 C.F.R. § 4.20 
(2003).  Consequently, evaluation under Diagnostic Code 7332 
is not appropriate.

Although the veteran has described his problems as constant 
and adversely affecting his daily activities, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2003).  
The current evidence of record does not demonstrate that his 
spastic colon has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that it has an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1998).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

In adjudicating this veteran's claim the Board has considered 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) which was signed into law on November 
9, 2000, changing the criteria for the processing of 
veterans' claims.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to notify and assist in correspondence dated in March 2001, 
the month following the veteran's request for an increased 
rating, and well before the RO's August 2001 rating decision.  

Specifically regarding VA's duty to notify, the March 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO 
provided a statement of the case and a supplemental statement 
of the case reporting the results of the RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
had already obtained the veteran's service medical records 
and some treatment records.  The RO also obtained VA 
treatment records not previously associated with the claims 
file.  The veteran was also afforded two VA medical 
examinations which contributed to deciding the case.  Given 
the standard of the regulation, the Board finds that VA has 
no duty to inform or assist that was unmet.


ORDER

An increased rating to 30 percent for spastic colon is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



